Matter of Hamill (2021 NY Slip Op 01115)





Matter of Hamill


2021 NY Slip Op 01115


Decided on February 18, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 18, 2021

PM-11-21

[*1]In the Matter of Bernard J. Hamill, an Attorney. (Attorney Registration No. 4639712.)

Calendar Date: February 16, 2021

Before: Egan Jr., J.P., Lynch, Clark, Pritzker and Reynolds Fitzgerald, JJ.


Bernard J. Hamill, Sebastian, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Bernard J. Hamill was admitted to practice by this Court in 2008 and lists a business address in Sebastian, Florida with the Office of Court Administration. Hamill has applied to this Court, by affidavit sworn to August 26, 2020, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Hamill is ineligible for nondisciplinary resignation because he improperly certified as retired for the 2016-2017, 2018-2019 and 2020-2021 biennial periods (see Judiciary Law § 468-a; Matter of Attorneys in Violation of Judiciary Law § 468-a [Oketunji], 186 AD3d 923, 926 [2020]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1 [g]).
In reply to AGC's opposition, however, Hamill has submitted a supplemental statement and related documentation, dated February 1, 2021, in which he attests that he has now corrected his registration status and paid the related attorney registration fees. Furthermore, Office of Court Administration records likewise establish that Hamill has duly registered and cured any preexisting registration irregularities. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Hamill is now eligible to resign for nondisciplinary reasons (see generally Matter of Attorneys in Violation of Judiciary Law § 468-a [Oketunji], 186 AD3d at 926; Matter of Kahn, 28 AD3d 161, 163-164 [2006]), we grant the application and accept his resignation.
Egan Jr., J.P., Lynch, Clark, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that Bernard J. Hamill's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Bernard J. Hamill's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Bernard J. Hamill is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Hamill is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Bernard J. Hamill shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.